Exhibit 10.34

LOGO [g21208image003.jpg]

 

SPONSORED BY MICROSOFT FINANCING   MASTER LOAN & SECURITY AGREEMENT

--------------------------------------------------------------------------------

TO OUR VALUED CUSTOMER: This Master Loan and Security Agreement (“Master
Agreement”), dated as of May 23, 2006, is by and between DE LAGE LANDEN
FINANCIAL SERVICES, INC. (along with any of its affiliates, subsidiaries,
successors or assigns, “Lender”), a Michigan corporation, with a principal place
of business at 1111 Old Eagle School Road, Wayne, Pennsylvania 19087, and Orange
21 Inc., with a principal place of business at 2070 Las Palmas Dr. Carlsbad, CA
92009 (“Borrower”). Borrower agrees that a facsimile copy of this Master
Agreement and any Loan Supplement (defined below) with facsimile signatures may
be treated as an original and will be admissible as evidence of the Master
Agreement and a Loan Supplement, as applicable.

1. LOAN AND SECURITY. Subject to the terms and conditions of this Master
Agreement, Lender may agree, upon Borrower’s request, to make Loans (defined
below) to Borrower from time to time, within Lender’s sole and absolute
discretion, such agreement to be evidenced by one or more loan supplements (each
a “Loan Supplement,” collectively the “Loan Supplements”), in the form provided
by Lender each of which shall be considered a separate and enforceable agreement
incorporating the terms and conditions of this Master Agreement. Each Loan
Supplement and all documentation attached thereto or delivered pursuant thereto,
together with the Master Agreement, as the same may from time to time be
amended, supplemented or otherwise modified is hereinafter referred to as a
“Loan Agreement”. “Loan” shall mean the amount of money that Lender lends
Borrower, under a Loan Agreement, and shall be deemed made on the date on which
Borrower shall have received Loan proceeds (“Loan Closing Date”). Each Loan
shall be evidenced by one or more notes (each a “Note,” collectively the
“Notes”) in the form provided by Lender. Borrower shall use the principal amount
of any Loan only for the acquisition by Borrower of any software products (the
“Licensed Software”), any hardware (“Hardware”) and the right to receive
consulting or other services related thereto (the “Services”) (collectively the
“Financed Product”), as set forth on the applicable Loan Supplement, from either
Microsoft Corporation, a Washington corporation, or any of its affiliates
(collectively, excluding Microsoft Capital Corporation (“MCC”), a Nevada
corporation, “Microsoft”), a Microsoft authorized provider or other designated
third party, as applicable (individually, a “Product Provider”). By executing
and delivering a Loan Supplement and/or Note, Borrower authorizes Lender to pay
the applicable Product Provider(s) the Principal Amount(s) set forth in any such
Loan Supplement(s) and/or Note(s). To secure the prompt payment of all amounts
due and payable under each Loan and the applicable Note(s), Borrower hereby
grants to Lender, and each Assignee (defined below), if any, a first priority
security interest in all of Borrower’s right, title and interest in and to, as
applicable, the Licensed Software and the Hardware, as applicable, described in
the applicable Loan Supplement, together with all attachments, replacements,
substitutions and additions to such Licensed Software and Hardware, whenever
acquired, the Proceeds (defined below) thereof and any other property described
in any applicable financing statement filed in connection therewith
(collectively, “Collateral”). “Proceeds” shall have the meaning assigned to it
under the Uniform Commercial Code of Pennsylvania in effect from time to time
and, in any event, shall include, but not be limited to, (i) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to Borrower
from time to time with respect to any of the Collateral, (ii) any and all
payments (in any form whatsoever) made or due and payable to Borrower from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of any of the Collateral by any governmental authority (or any
person or entity acting under color of governmental authority), and (iii) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral. Although the Hardware, Licensed Software and other
Collateral, if any, securing a Loan may become attached to real estate, Borrower
agrees that the foregoing is to remain personal property and Borrower agrees not
to permit a Lien (defined below) to be placed upon the Hardware, Licensed
Software or any other Collateral, as applicable. If Lender, or any Assignee,
deems it advisable within its sole and absolute discretion, Borrower agrees to
provide Lender, or such Assignee, with waivers of Liens from anyone claiming an
interest in the real estate on which any item of Hardware, Licensed Software
and/or other Collateral, as applicable, is located. “Lien” shall mean any
mortgage, pledge, hypothecation, assignment, security interest, lien, charge, or
encumbrance, priority or other security agreement or arrangement or other claim
or right of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any lease, and the filing
of, or agreement to give, any Uniform Commercial Code financing statement),
other than Lender’s rights under a Loan Agreement. Borrower will not move the
Hardware, Licensed Software and/or other Collateral, as applicable, from the
address set forth in the applicable Loan Supplement without Lender’s or
Assignee’s, as applicable, prior written consent. Lender, and its Assignees,
have the right, at reasonable times and upon reasonable advance notice, to
inspect the Hardware, the Licensed Software and any other Collateral, as
applicable. The Collateral securing Borrower’s Loan obligations under any given
Note shall not be released until Borrower has received written notice from
Lender to the effect that all of Borrower’s obligations under that Note have
been indefensibly paid and performed in full.

2. PAYMENT OBLIGATIONS. Borrower hereby unconditionally agrees to pay to Lender,
subject to the terms and conditions of the applicable Loan Agreement and the
applicable Note, the principal amount of each Loan, plus interest, in each case
in the manner and at the times set forth in the applicable Loan Agreement and
Note. Payments shall be made in immediately available funds in such coin or
currency of the United States of America that at the time of payment shall be
legal tender for the payment of public and private debts. BORROWER’S OBLIGATION
TO MAKE PAYMENTS UNDER EACH NOTE AND LOAN AGREEMENT SHALL BE ABSOLUTE,
UNCONDITIONAL AND NONREFUNDABLE, AND SHALL NOT BE SUBJECT TO ANY ABATEMENT,
REDUCTION, SETOFF, DEFENSE, CLAIM, COUNTERCLAIM, INTERRUPTION, DEFERMENT OR
RECOUPMENT, FOR ANY REASON WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY CLAIM
THAT PRODUCT PROVIDER FAILED TO PERFORM, OR HAS BREACHED ANY OF ITS
REPRESENTATIONS OR WARRANTIES OR COVENANTS, UNDER THE PRODUCT PROVIDER AGREEMENT
(DEFINED BELOW) OR THE EXPIRATION, REVOCATION OR TERMINATION IN WHOLE OR IN PART
OF THE PRODUCT PROVIDER AGREEMENT FOR ANY REASON OR ANY LICENSE OR THE LICENSES
GRANTED UNDER THE PRODUCT PROVIDER AGREEMENT OR OTHER GRANTING AGREEMENT AND/OR
WITH RESPECT TO ANY HARDWARE OR ANY RELATED MAINTENANCE, SUPPORT AND/OR OTHER
SERVICES AGREEMENT HAVE BEEN REVOKED OR OTHERWISE TERMINATED FOR ANY REASON.
Accordingly, Borrower shall have no remedy against Lender or any Assignee in the
event of any breach or default under the Product Provider Agreement by the
Product Provider. “Product Provider Agreement” shall mean each and all
agreements governing or related to the Financed Product pursuant to which
Product Provider has one or more obligations with respect to the Financed
Product (including without limitation the purchase, licensing, ownership,
shipment, transportation, delivery, installation, leasing, possession, use,
operation, storage and return of Licensed Software and Hardware and the purchase
and use of the Services, as applicable), a certified true copy of which shall be
provided to DLL promptly upon request. Borrower hereby assumes liability for,
and shall pay when due, and on a net after-tax basis shall indemnify, defend and
hold harmless Lender, and, as applicable, any Assignee, against, all import,
warehouse and other fees, sales, use, property, value added, withholding and
other taxes and governmental charges (including, without limitation, customs and
other duties and interest and penalties) of any nature imposed upon or in any
way relating to Lender, any Assignee, Borrower, the Financed Product, and/or the
Product Provider Agreement or any Loan Agreement, Loan and/or Note, except
state, local or federal taxes on or measured by Lender’s and any Assignee’s, as
applicable, net income (collectively, Taxes”). Whenever any payment is not made
within the period of time following its due date (without regard to any grace
period) specified in the applicable Loan Supplement, Borrower agrees to pay to
Lender, or its Assignee, as applicable, a Finance Charge (as defined in the Loan
Supplement) in the amount set forth in such Loan Supplement, if any, but only to
the extent permitted by law. Borrower may not prepay payments under any Note at
any time unless specifically provided for in, and then only in accordance with
the terms and conditions of, the applicable Loan Agreement.

 

U.S. Loan & Security Agreement – 03-31-04    1 of 6    Borrower’s Initials:
x    JK    



--------------------------------------------------------------------------------

3. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
to Lender, upon which representations and warranties Lender relies and which
shall be deemed made as of the date of this Master Agreement and again on the
date of each Loan Supplement and each Note, as follows:

 

  (a) Borrower is, as applicable, a corporation, partnership, limited liability
company or proprietorship duly organized, validly existing, and in good standing
under the laws of its jurisdiction of organization; Borrower has the lawful
power to own its properties and to engage in the business it conducts, and
Borrower is duly qualified and in good standing as a foreign entity in the
jurisdictions wherein the nature of the business transacted by it or property
owned by it makes such qualifications necessary, and Borrower has not changed
its name, or been the surviving entity in a merger.

 

  (b) Borrower is not directly or indirectly controlled by, or acting on behalf
of, any person or entity which is an “Investment Company”, within the meaning of
the Investment Company Act of 1940, as amended.

 

  (c) Borrower is not in default with respect to any of its existing
indebtedness, and the making and performance of any of the Notes, any Loan
Agreement and this Master Agreement and each Loan Agreement and Note will not
(immediately or with the passage of time, the giving of notice, or both) violate
the Certificate or Articles of Incorporation or by-laws of Borrower, if a
corporation, or its partnership agreement, if a partnership, or its
organizational documents, if other than the foregoing.

 

  (d) Borrower has the power and authority to enter into and perform each Note
and Loan Agreement and this Master Agreement and to incur the obligations
provided for therein or herein, and has taken all actions necessary to authorize
the execution, delivery, and performance of each Note and Loan Agreement and
this Master Agreement, and each Note and Loan Agreement and this Master
Agreement have been duly authorized, executed, and delivered by Borrower.

 

  (e) Each Note and Loan Agreement and this Master Agreement are genuine, legal,
valid and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, subject to applicable bankruptcy and
other similar laws affecting creditor’s rights generally, and the execution,
delivery and performance of each Note and Loan Agreement and this Master
Agreement will not violate or create a default under any law (including any
applicable usury law, regulation, judgment, or order), instrument, contract,
agreement or charter document to which Borrower is a party or by which Borrower
or its property is bound.

 

  (f) The individual or individuals executing each Note and Loan Agreement and
this Master Agreement have the authority to bind Borrower to such Note, Loan
Agreement and this Master Agreement.

 

  (g) Any and all financial information furnished to Lender, and any Assignee,
as applicable, by Borrower is and will be true and correct in all material
respects and prepared in accordance with generally accepted accounting
principles.

 

  (h) Except as otherwise permitted herein, Borrower has filed all federal,
state, and local tax returns and other reports required by any applicable laws
to have been filed prior to the date hereof, has paid or caused to be paid all
taxes, assessments, and other governmental charges that are due and payable
prior to the date hereof, and has made adequate provisions for the payment of
such taxes, assessments, or other charges accruing but not yet payable, and
Borrower has no knowledge of any deficiency or additional assessment in a
materially important amount in connection with any taxes, assessments, or other
charges not provided for on its financial records.

 

  (i) There is no action, suit or proceeding pending or threatened affecting
Borrower before any court, administrative agency, arbitrator or governmental
body involving an amount which would materially and adversely affect the
financial condition or operations of Borrower, except for outstanding litigation
discussed in the Borrower’s SEC filings, Form 10K and 10Q.

Borrower acknowledges with respect to each Loan Agreement as of the date of
execution of each Loan Agreement that (a) it has independently ordered the
Licensed Software, Hardware and/or Services, if any, as applicable, constituting
the applicable Financed Product from the applicable Product Provider based on
its own judgment, and expressly disclaims any reliance upon statements, if any,
made to Borrower by Lender or any Assignee with respect to such Financed
Product; and (b) this Master Agreement and, as applicable, each Note and Loan
Agreement are separate and distinct from the applicable Product Provider
Agreement with the applicable Product Provider, and the terms and conditions of
such Product Provider Agreement are not incorporated into nor made a part
hereof.

4. COVENANTS OF BORROWER. Borrower does hereby covenant and agree with Lender
that, so long as any of the indebtedness under any Loan Agreement or Note or
this Master Agreement remain unsatisfied or any commitments hereunder remain
outstanding, it will comply, at all times, with the following covenants:

 

  (a) Borrower will not (i) change its name; enter into any merger,
consolidation, reorganization, or recapitalization; or, (ii) (a) if a
partnership or limited liability company, permit a change in the ownership of
any ownership interest, or (b) if a corporation, permit any transfer, sale,
redemption, retirement, or any other change in the ownership of the outstanding
capital stock of Borrower in excess of twenty (20%) percent, reclassify its
capital stock, unless the surviving entity (“Successor”) expressly assumes in
writing all of the obligations of Borrower pursuant to each Note and Loan
Agreement and this Master Agreement, and that the net tangible assets and the
net worth (determined in accordance with generally accepted accounting
principles) of the Successor after the consolidation, merger or sale shall be at
least equal to the net tangible assets and the net worth of Borrower immediately
prior to the consolidation, merger or sale.

5. FINANCING STATEMENTS; ATTORNEY-IN-FACT. Borrower authorizes, as applicable,
Lender, and each Assignee, if any, to file a financing statement or other
documents deemed necessary to protect and continue Lender’s, or, as applicable,
Assignee’s, right and interest with respect to the Hardware, Licensed Software
and other Collateral, as applicable, and agrees to (i) on demand pay, or
reimburse Lender for paying, all costs and taxes of filing or recording the same
in such public offices as Lender may designate and (ii) take such other steps as
Lender, from time to time, may direct, including the noting of Lender’s lien on
the Collateral, all to perfect to the satisfaction of Lender, Lender’s interest
in the Collateral. In addition to the foregoing, and not in limitation thereof,
(1) a carbon, photographic, or other reproduction of any Note and the applicable
Loan Agreement shall be sufficient as a financing statement and may be filed in
any appropriate office in lieu thereof; and (2) to the extent lawful, Borrower
hereby appoints Lender as its attomey-in-fact (without requiring Lender to act
as such) to: (i) perform all other acts that Lender deems in good faith
appropriate and consistent with prudent commercial lending practices to perfect
and continue its security interest in, and to protect and preserve, the
Collateral, and (ii) insert any information in any executed Note missing from
such Note when delivered to Lender on or following the time when the Loan funds
are fully disbursed to the Product Provider(s), it being agreed, in the case of
the authority granted under this Subsection (ii), that the inserton(s) shall
properly reflect the terms and conditions of the Loan.

 

U.S. Loan & Security Agreement – 03-31-04    2 of 6    Borrower’s Initials:
x    JK    



--------------------------------------------------------------------------------

6. DEFAULT. The occurrence of any one or more of the following events shall
constitute an “Event of Default” hereunder:

 

  (a) Borrower shall fail to pay all or any portion of any payment amounts
payable under any Loan Agreement, or any Note, and such failure shall continue
for a period of five (5) days following receipt of written notice from Lender,
or Assignee, as applicable, of such failure;

 

  (b) A material breach by Borrower of any provision of any Loan Agreement
(other than a breach covered by (a) above) where Borrower fails to correct such
breach within thirty (30) days of its receipt of written notice thereof;

 

  (c) An event of default occurs and is continuing under any other related
agreement, including, without limitation, any Product Provider Agreement, after
the giving of any required notice and the expiration of any applicable cure
period;

 

  (d) Borrower or any guarantor of Borrower’s obligations (“Guarantor”) or any
material subsidiary of Borrower or Guarantor (“Subsidiary”) shall be in default
with respect to any obligations under other agreements with Lender or any other
obligation for the payment of borrowed money or rent;

 

  (e) Any representation or warranty made by Borrower or any Guarantor, as
applicable, herein or in any document or certificate furnished to Lender in
connection herewith or in any Financial Statement (as defined herein) proves to
be false in any material respect when made;

 

  (f) Borrower, any Guarantor or any Subsidiary shall commit an act of
bankruptcy or become or be adjudicated insolvent or bankrupt or make an
assignment for the benefit of creditors or become unable or admit in writing its
inability to pay its debts as they become due, or a trustee receiver or
liquidator shall be appointed for Borrower, any Guarantor or any Subsidiary, or
for a substantial part of its property, with or without its consent, or
bankruptcy, arrangement, reorganization, composition, readjustment, liquidation,
insolvency, dissolution or similar proceedings under any present or future
statute, law or regulation shall be instituted by or against Borrower, any
Guarantor or any Subsidiary, or Borrower, any Guarantor or any Subsidiary shall
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, or Borrower, any Guarantor or any Subsidiary shall cease
doing business as a going concern, or Borrower, any Guarantor or any Subsidiary
shall, without Lessor’s prior consent, sell, transfer, pledge or otherwise
dispose of all or any substantial part of its assets, or consolidate or merge
with any other entity (unless Borrower or such Guarantor is the surviving
entity), or Borrower or Guarantor shall discontinue its business or materially
change the nature of its business;

 

  (g) Borrower or any Guarantor has more than fifty percent (50%) of its voting
shares acquired by another person or entity or Borrower or any Guarantor
otherwise experiences a change in control;

 

  (h) Borrower or any Guarantor defaults on any obligation that it owes to
Microsoft or MCC;

 

  (i) If any Guarantor or Borrower is an individual, any such Guarantor or
Borrower dies;

 

  (j) Any Guarantor terminates, revokes or limits, or purports to terminate,
revoke or limit, its guaranty of any Note or Loan Agreement;

 

  (k) A judgment creditor of Borrower shall obtain possession of any of the
Collateral by any means, including without limitation levy, distraint, replevin,
or self-help; or

7. REMEDIES; RIGHTS OF LENDER. If an Event of Default has occurred and is
continuing, then Lender may, at its option and without notice to Borrower or any
other person declare a default (“Default”) with respect to one or more Loans and
take one or more of the following actions: (a) declare the entire unpaid balance
of the indebtedness for the unexpired term of any or all Loans immediately due
and payable and similarly accelerate the balances due under any other agreement
between Lender and Borrower without notice or demand with all accelerated
balances discounted to the date of default at the lesser of (i) a per annum
interest rate equivalent to that of a U.S. Treasury constant maturity obligation
(as reported by the U.S. Treasury Department) that would have a repayment term
closest to the remaining Note term, all as determined by Lender or the
applicable Assignee, if any, or (ii) three percent (3%) per annum; (b) charge
Borrower interest on all monies due Lender at the rate of eighteen percent
(18%) per annum or the maximum rate permitted by law, whichever is less (the
“Default Interest Charge”), from the payment due date until indefeasibly paid in
full; (c) cause any Product Provider to terminate, as applicable, all of
Borrower’s rights to use any or all of any Licensed Software or Hardware or any
or all Services, and Borrower acknowledges that Microsoft, as third party
beneficiary of this Master Agreement provision, may terminate Borrower’s right
to use any or all Licensed Software, Hardware or any or all Services under any
Product Provider Agreement, without liability for any reason whatsoever;
(d) charge Borrower a returned-check or non-sufficient funds charge (“NSF
Charge”) to reimburse Lender for the time and expense incurred with respect to a
check that is returned for any reason including non-sufficient or uncollected
funds, such NSF Charge is stipulated and liquidated at $25.00; and/or (e) pursue
any rights or remedies available at law or in equity, including without
limitation, the rights granted a secured party under the Uniform Commercial
Code, or comparable law, as enacted in the applicable jurisdiction(s). In the
event Lender, or any Assignee, as applicable, shall institute any action for the
enforcement of the collection of all or any portion of the indebtedness or any
other amounts due under any Loan Agreement or any Note, or this Master Agreement
or to protect, preserve or enforce its rights, there shall be immediately due
from Borrower, in addition to the amounts due above, all costs and expenses of
such action, including, without limitation, reasonable attorneys’ fees and
expenses, and all expenses of repossessing, storing, shipping, repairing and
selling, as applicable, the Hardware, Licensed Software and/or other Collateral.
No failure or delay on the part of Lender, or any Assignee, as applicable, to
exercise any right or remedy hereunder shall operate as a waiver thereof or of
any other right under any applicable Loan Agreement or any Note or under any
other document or instrument executed or delivered in connection with any
applicable Loan Agreement or any Note. All remedies are cumulative and not
exclusive. Except as expressly provided herein or in any Loan Agreement or Note,
Borrower hereby waives grace, demand, presentment for payment, notice of
non-payment, protest and notice of protest, notice of dishonor or default,
notice of intent to accelerate, notice of acceleration and diligence in
collecting and bringing of lawsuit and/or other enforcement action with respect
to any Loan or Note. To the extent permitted by law, Borrower agrees that
neither Lender nor any Assignee nor any Product Provider shall be required to
license, lease, transfer or use any Licensed Software in mitigation of any
damages resulting from Borrower’s default. Lender may require that Borrower
return, on behalf of Lender or any Product Provider, the Hardware, Licensed
Software and/or other Collateral, as applicable, to the applicable Product
Provider and in the event Borrower fails to return the Hardware, Licensed
Software and/or other Collateral, enter upon the premises peaceably with or
without legal process where the Hardware, Licensed Software and/or other
Collateral is located and repossess the Hardware, Licensed Software and/or other
Collateral. Such return or repossession of the Hardware, Licensed Software
and/or other Collateral will not constitute a termination of this Master
Agreement, and/or any applicable Loan Agreement, unless Lender expressly
notifies Borrower in writing. In the event the Hardware, Licensed Software
and/or other Collateral is returned or repossessed by Lender or any Assignee, as
applicable, and unless Lender or any Assignee, as applicable, has terminated
this Master Agreement, or any applicable Loan Agreement, Lender or any Assignee,
as applicable, may, to the extent required by law, as applicable, sell or
re-rent or re-license the Hardware, Licensed Software and/or other Collateral to
any persons or entities with any terms Lender or any Assignee, as applicable,
determines, at one or more public or private sales, with or without notice to
Borrower, and apply the net proceeds after deducting the costs and expenses of
such sale or re-rent or re-licensing, to Borrower’s obligations with Borrower
remaining liable for any deficiency and with any excess being retained by Lender
or such Assignee, as applicable. Notwithstanding any other provisions of this
Master Agreement or any Loan Agreement or Note or any document or instrument
executed or delivered in connection with this Master Agreement, any Loan
Agreement or Note, interest, fees and the like shall not exceed the maximum rate
permitted by applicable law.

 

U.S. Loan & Security Agreement – 03-31-04    3 of 6    Borrower’s Initials:
x    JK    



--------------------------------------------------------------------------------

8. ASSIGNMENT AND WAIVER OF DEFENSE. BORROWER SHALL NOT SUBLICENSE, OR OTHERWISE
RELINQUISH POSSESSION OR CONTROL OF, OR ASSIGN, TRANSFER, PLEDGE, HYPOTHECATE,
OR OTHERWISE DISPOSE OF OR ENCUMBER THE NOTES OR THIS MASTER AGREEMENT OR ANY
LOAN AGREEMENT, ANY COLLATERAL OR ANY PART THEREOF OR INTEREST THEREIN OR ANY
RIGHT OR OBLIGATION WITH RESPECT THERETO OR CAUSE OR SUFFER TO EXIST ANY LIEN,
CLAIM OR ENCUMBRANCE UPON THIS MASTER AGREEMENT, THE LOAN AGREEMENTS, THE NOTES
OR THE COLLATERAL. Borrower hereby acknowledges and agrees that Lender and any
Assignee may sell, grant a security interest in, assign or otherwise transfer
(collectively “Transfer”), in whole or in part, the Notes, the Loan Agreements
and this Master Agreement, or any of its interests (including without limitation
a participation interest), rights or obligations with respect thereto, including
without limitation any or all sums due or to become due under this Master
Agreement or any Note or Loan Agreement, to such third party as Lender or such
Assignee, as applicable, in its discretion may select (each Lender transferee or
assignee, together with any subsequent transferees or assignees, herein referred
to as “Assignee”) without notice to or consent from Borrower. Each Assignee
shall have, to the extent provided in any Transfer document, Lender’s rights,
powers, privileges and remedies with respect thereto, but shall not be obligated
to Borrower to observe or perform any duty, covenant or condition required to be
observed or performed by Lender or Product Provider. No Transfer shall relieve
Lender from any of its obligations to Borrower. Borrower agrees that, upon
receipt of notice from Lender, or Assignee, as applicable, (i) it shall be bound
by such Transfer, (ii) payments shall be made to Assignee, (iii) Borrower shall
promptly comply with, and (if requested) acknowledge in writing, such
instructions, (iv) Assignee shall have and be entitled to exercise any and all
rights and remedies of Lender hereunder, and (v) all references herein to Lender
shall include Assignee. Without limiting the generality of the preceding
sentence, Borrower further agrees that Lender may sell a participation interest
in any or all of its rights in or under any or all Notes and/or this Master
Agreement and/or any or all Loan Agreements to a third party, including, without
limitation, to Microsoft and and/or MCC. Borrower shall not assert against
Assignee (including, without limitation, MCC) any claim, defense, counterclaim
or setoff that Borrower may at any time have against Lender, any Product
Provider or Microsoft. Borrower waives all rights to make any claim against any
and each Assignee (including, without limitation, MCC) for any loss or damage to
the Licensed Software or the Hardware, as applicable, or breach of any warranty,
express or implied, as to any matter whatsoever, including but not limited with
respect to the Licensed Software and/or Services and service performance,
functionality, features, merchantability or fitness for a particular purpose, or
any indirect, incidental or consequential damages or loss of business. Borrower
shall pay Lender, or Assignee, as applicable, all amounts due and payable under
this Master Agreement, each Loan Agreement and each Note, but shall pursue any
claims under any Product Provider Agreement against only the applicable Product
Provider.

9. MISCELLANEOUS.

 

  (a) Product Provider Agreement. Each Loan made by Lender to Borrower hereunder
will be made in connection with a Product Provider Agreement between Borrower
and Product Provider for the purchase of a Financed Product. The terms of the
applicable Product Provider Agreement remain unchanged and in full force and
effect, except as otherwise provided for herein. In the event that any Hardware
and/or Licensed Software from a Product Provider does not perform as warranted
or in the event of any other dispute or default by such Product Provider under
the applicable Product Provider Agreement, Borrower shall, so long as no Event
of Default shall have occurred and be continuing, be entitled to pursue against
such Product Provider all of Borrower’s rights and remedies arising under the
applicable Product Provider Agreement, and nothing in this Master Agreement or
any Loan Agreement shall diminish or waive any rights and remedies which
Borrower may have against such Product Provider under the applicable Product
Provider Agreement.

 

  (b) Further Assurances. From time to time, Borrower will execute and deliver
to Lender such additional documents and will provide such additional information
as Lender may reasonably require to carry out the terms of each Note and this
Master Agreement and each Loan Agreement and be informed of the status and
affairs of Borrower.

 

  (c) Enforcement and Waiver by Lender. Lender shall have the right at all times
to enforce the provisions of any Note, any Loan Agreement and this Master
Agreement in strict accordance with the terms hereof and thereof,
notwithstanding any conduct or custom on the part of Lender in refraining from
so doing at any time or times. The failure of Lender at any time or times to
enforce its rights under such provisions, strictly in accordance with the same,
shall not be construed as having created a custom in any way or manner contrary
to specific provisions of the Notes, the Loan Agreements or this Master
Agreement or as having in any way or manner modified or waived the same. All
rights and remedies of Lender are cumulative and concurrent, and the exercise of
one right or remedy shall not be deemed a waiver or release of any other right
or remedy.

 

  (d) Notices. Each notice or other communication required or permitted to be
given or delivered under each Note and Loan Agreement and this Master Agreement
shall be in writing and shall become effective when delivered, or if mailed,
when deposited in the United States mail with proper postage prepaid for
registered or certified mail, return receipt requested and addressed to such
other party at the address set forth herein or, if such holder is not Lender, at
the last address designated by Lender or such holder to Borrower.

 

  (e) Waiver and Release by Borrower. To the maximum extent permitted by
applicable laws, Borrower (A) Waives (1) protest of all commercial paper at any
time held by Lender on which Borrower is in any way liable; (2) except as the
same may herein be specifically granted, notice of acceleration and of intention
to accelerate; and (3) notice and opportunity to be heard, after acceleration in
the manner provided in Section 6 herein, before exercise by Lender of the
remedies of self-help, set-off, or of other summary procedures permitted by any
applicable laws or by any agreement with Borrower, and, except where required
hereby or by any applicable laws, notice of any other action taken by Lender;
and (B) Releases Lender and its officers, attorneys, agents and employees from
all claims for loss or damage caused by any act or omission on the part of any
of them except willful misconduct.

 

  (f) Waiver of Jury Trial; Applicable Law; Consent to Jurisdiction. TO THE
EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO ANY ACTION BROUGHT ARISING OUT OF OR IN ANY MANNER RELATING
TO ANY NOTE OR LOAN AGREEMENT AND THIS MASTER AGREEMENT. EACH NOTE AND LOAN
AGREEMENT AND THIS MASTER AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, WHETHER
AS TO VALIDITY, CONSTRUCTION, INTERPRETATION, CAPACITY, PERFORMANCE OR OTHERWISE
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT REGARD TO ITS CONFLICT OF LAW PRINCIPLES, AND SHALL BE DEEMED EXECUTED
IN WAYNE, PENNSYLVANIA. BORROWER AGREES THAT ANY ACTION AGAINST BORROWER
CONCERNING ANY NOTE OR LOAN AGREEMENT AND/OR THIS MASTER AGREEMENT AND THE
INDEBTEDNESS EVIDENCED HEREBY AND THEREBY MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION LOCATED IN THE COMMONWEALTH OF PENNSYLVANIA, AND
BORROWER HEREBY ACCEPTS THE NONEXCLUSIVE JURISDICTION OF ANY SUCH COURT AND
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION.

 

U.S. Loan & Security Agreement – 03-31-04    4 of 6    Borrower’s Initials:
x    JK    



--------------------------------------------------------------------------------

  (a) Maintenance; Insurance. Borrower shall use the Financed Product solely in
the conduct of its business and is required, at its own cost and expense, to
keep, or cause to be kept, the Hardware, Licensed Software and other Collateral,
as applicable, in good repair, condition and working order, except for ordinary
wear and tear, and Borrower will supply, or cause to be supplied, all parts and
servicing required. During the term of this Master Agreement and each applicable
Loan Agreement and Note, Borrower will keep the Hardware, Licensed Software and
other Collateral, as applicable, insured against all risks of loss or damage in
an amount not less than the full replacement value of the Hardware, Licensed
Software and other Collateral, as applicable, naming Lender as lender loss payee
and additional insured and without co-insurance. Borrower will also obtain and
maintain for the term of this Master Agreement and the applicable Loan Agreement
and Note(s), comprehensive public liability insurance with personal injury
limits and property damage limits in amounts Lender may from time to time
require, naming Lender as additional insured. Borrower will pay all premiums for
such insurance and, promptly upon request, shall deliver proof of insurance
coverage satisfactory to Lender. If Borrower does not provide such insurance,
Borrower agrees that Lender has the right but not the obligation, to obtain such
insurance and charge Borrower an insurance fee, on which Lender may make a
profit. Borrower grants to Lender an irrevocable power of attorney to make claim
for and receive and endorse all checks and other documents received as payment
for such insurance policies.

 

  (b) Term. The term of this Master Agreement and each Loan Agreement shall be
that period commencing from the date of execution thereof, as applicable, until
that date when all Notes are paid in full and all other obligations,
responsibilities and liabilities of Borrower pursuant to this Master Agreement
and the applicable Loan Agreement have been fully satisfied and discharged.

 

  (c) Binding Effect and Entire Agreement. This Master Agreement and each Loan
Agreement shall inure to the benefit of, and shall be binding upon, the
respective successors and permitted assigns of the parties hereto. The Notes,
the Loan Agreements and this Master Agreement, including all exhibits hereto and
thereto, all of which are hereby incorporated herein by reference, and all the
documents executed and delivered pursuant hereto and thereto, constitute the
entire agreement between the parties and supersede all prior oral or written
understandings, including without limitation any inconsistent terms set forth in
any Product Provider Agreement. No term or provision of any Note, any Loan
Agreement or this Master Agreement may be amended, waived, discharged, or
terminated except by a written instrument signed by Borrower and Lender, or, as
applicable, Assignee hereof or thereof.

 

  (d) Severability. If any term, provision, covenant or restriction of this
Master Agreement, any Loan Agreement or any Note is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Master Agreement, the applicable
Loan Agreement or the Note, as applicable, will remain in full force and effect
and in no way will be affected, impaired or invalidated.

 

  (e) Indemnity. Lender is not responsible for any losses or injuries caused by
the manufacture, acquisition, delivery, installation, ownership, use,
possession, maintenance, operation or rejection of the Financed Product or
defects in the Financed Product. Borrower shall indemnify and hold Lender
harmless from and against any and all claims, actions, suits, proceedings,
costs, expenses, damages and liabilities, including attorney’s fees, arising out
of, connected with, or resulting from the Financed Product or any Loan or any
Loan Agreement or this Master Agreement. This indemnity will continue even after
the termination of this Master Agreement and the applicable Loan Agreements and
the payment in full of the Notes.

 

  (f) Charges and Fees. Borrower agrees to pay Lender a Loan fee and/or such
other fees (“Fee”), if any, specified in a Loan Supplement for Lender’s expense
of preparing financing statements, other documentation costs and ongoing
administration costs during the term of the applicable Loan and Loan Agreement
and this Master Agreement, and/or for providing Loan financing.

 

  (g) Headings. Section and subsection headings in this Master Agreement and
each Loan Supplement are included for convenience or reference only and shall
not constitute a part of any Note or any Loan Agreement or this Master Agreement
for any other purpose.

 

  (h) Survival. All of the representations, warranties covenants and other
agreements set forth in each Note, each Loan Agreement and this Master Agreement
shall survive until all obligations of Borrower under such Note and Loan
Agreement and this Master Agreement are satisfied in full and there remain no
outstanding obligations under such Note and Loan Agreement and this Master
Agreement. Further, All obligations under this Master Agreement and each Loan
Agreement shall survive any termination of the licenses, rights and Services
relating to the Licensed Software and Hardware.

 

  (i) Counterparts. This Master Agreement and each Loan Supplement may be
executed in any number of manually executed and numbered counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument. To the extent, if any, that this
Master Agreement or any Loan Agreement constitutes chattel paper under the
provisions of the applicable Uniform Commercial Code, no security interest in
this Master Agreement or the Loan Agreement may be created through the transfer
and possession of any counterpart other than counterpart number one.

 

  (j) Product Disclaimer. BORROWER ACKNOWLEDGES THAT LENDER AND/OR ASSIGNEE ARE
ACTING SOLELY AS A LENDER/CREDITOR AND NOT AS A SELLER, DISTRIBUTOR, LESSOR OR
LICENSOR OF ANY FINANCED PRODUCT. WITHOUT LIMITING THE FOREGOING, BORROWER
ACKNOWLEDGES THAT LENDER AND/OR ASSIGNEE DID NOT (i) SELECT, MANUFACTURE,
DISTRIBUTE OR LICENSE THE HARDWARE OR LICENSED SOFTWARE COVERED BY THE PRODUCT
PROVIDER AGREEMENT, NOR (ii) SELECT NOR PROVIDE OR AGREE TO PROVIDE THE SERVICES
THEREUNDER AND BORROWER HAS MADE THE SELECTION OF SUCH HARDWARE, LICENSED
SOFTWARE AND SERVICES BASED UPON BORROWER’S OWN JUDGMENT AND EXPRESSLY DISCLAIMS
ANY RELIANCE ON STATEMENTS MADE BY LENDER, ASSIGNEE OR THEIR RESPECTIVE AGENTS.

 

U.S. Loan & Security Agreement – 03-31-04    5 of 6    Borrower’s Initials:
x    JK    



--------------------------------------------------------------------------------

BORROWER ACKNOWLEDGES THAT AT THE TIME EACH NOTE AND EACH LOAN AGREEMENT WAS
EXECUTED, BORROWER RETAINED A COPY

Borrower to complete 1 and, as applicable, 2, 3 or 4:

 

1. Type of organization: Corporation

 

2. If Borrower is a registered organization organized under the laws of the US
or any state of the US (e.g., a corporation, limited liability company or
limited partnership):

Jurisdiction of incorporation or formation: DE, and Organizational number:
3842408; or

 

3. If Borrower is an individual or sole proprietorship:

Principal residence:                                         , and

Business identification number (if any):                                       
 ; or

 

4. If Borrower is not any of the foregoing (e.g. if Borrower is a general
partnership or a non-U.S. corporation):

Jurisdiction where the chief executive office is
located:                                         , and

Business identification number (if any):                                       
 .

 

 

 

 

 

 

BORROWER: Orange 21 Inc.   LENDER : De Lage Landen Financial Services, Inc.

 

BY:   

x /s/ Jerry Kohlscheen

   BY:                                          
                                                                      NAME:   

x Jerry Kohlscheen

   NAME:                                          
                                                                      TITLE:   

x Chief Operating Officer

   TITLE:                                          
                                                                      DATE:   

x May 23, 2006

   DATE:                                          
                                                                     

 

U.S. Loan & Security Agreement – 03-31-04    6 of 6   